Exhibit 10.16

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

SECOND AMENDMENT

RESTATED DEL MONTE FOODS

RETAIL BROKERAGE AGREEMENT

This Second Amendment (“2nd Amendment”) dated September 22, 2009 shall amend the
Restated Del Monte Foods Retail Brokerage Agreement dated November 4, 2008 and
subsequently amended on May 4, 2009 (the “Agreement”) by and between Del Monte
Corporation, a corporation with its main business office at One Market @ the
Landmark, San Francisco, California 94105 (the “Client”) and Advantage Sales &
Marketing LLC, a limited liability company with its main business office at
18100 Von Karman Avenue, Suite 900, Irvine, CA 92612 (“Broker”).

WHEREAS, the parties desire to amend the Agreement to revise Attachment B-1A.

NOW, THEREFORE, in acknowledgement of good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree to add to the Agreement
as follows:

 

  1. Attachment B-1B: The parties agree to replace “Attachment B-1A” in its
entirety with “Attachment B-1B” as attached hereto.

 

  2. No Other Change: Except as modified by the Second Amendment, the Agreement
will remain in full force and effect as set forth herein.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the date first above
written.

 

ADVANTAGE SALES & MARKETING LLC     DEL MONTE CORPORATION By:   /s/ Chris Oliver
    By:   /s/ Tim A. Cole Name:   Chris Oliver     Name:   Tim A. Cole Title:  
President of Sales     Title:   EVP Sales Date:   September 22, 2009     Date:  
September 22, 2009



--------------------------------------------------------------------------------

ATTACHMENT B-1B

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Applicable Brokerage Rates/Classes of Trade/Other Compensation

Brokerage Commissions shall be computed where applicable on the billed sales to
the customers and classes of trade set forth below. Effective as of the
Effective Date and subject to the exclusions set forth herein, Brokerage
Commissions shall be paid at the commission rates set forth below applied to
Client’s adjusted base delivered price (see provision 2 of Agreement).
Commission rates and/or other payments for services under this Agreement may be
amended upon mutual agreement by the parties in writing.

 

A.       

Del Monte Brands, Del Monte Pet Products (Retail), Seafood College Inn Broth,
Produce

(except as indicated on Schedule B-2)

   Applicable Base Brokerage Rate    I.    Retail Grocery Customers         
(Except Wal*Mart Super Center Retail – see below)         

•    Non-Produce

   [***]*      

•    Produce

   [***]*      

•    Skarkist SeaSation’s (frozen)

   [***]*    II.    Drug Stores (except as specifically indicated) (Excluding
Long’s Drug)    [***]*    III.    Dollar Stores (except as specifically
indicated)          (Including Dollar Tree and Bargain Wholesale effective
8/25/08)    [***]*    IV.    Convenience Stores (as specifically agreed)   
[***]*    V.    Administrative Support Customers (CVS Including Long’s Drug,   
      Walgreens, Rite Aid)    [***]*    VI.    All Channels: Hawaii (Including
Long’s Drug)    [***]*    VII.    Minor Mass    [***]*    VIII.    Specialty
Distributors    [***]*

Bonuses, if applicable, shall be paid at rates mutually agreed upon by the
parties.

B.    Dedicated Retail Team. In addition to the brokerage rates set forth above,
Broker shall be paid a lump sum payment of $[***]* monthly for Dedicated Retail
Team (DRT) services in the grocery channel. Services provided by the DRT shall
consist of customary dedicated retail services including the following:

Retail Distribution Management

New Product Distribution

Modular Integrity Oversight

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Retail Audits

Retail Call Reporting (Date and Location of Retail Calls)

The DRT shall perform services for all Client customers in the grocery channel
(including the national retailers directly serviced by Client (identified on
Attachment C hereto) and those retail grocery accounts managed by Louis F.
Leeper Company), as defined in the agreed deployment model.

C.    In-Store Execution/Reset Activity. Client shall pay to Broker a monthly
payment for all grocery channel in-store execution and reset activity based on
(i) actual labor support supplied during a month (at Broker’s published retail
service rates), and (ii) to the extent applicable, Client’s pro-rata share of
customer charges for in-store execution/reset activity. Broker in-store
execution/reset activity shall be performed in accordance with plans and budgets
approved in advance by Client. Broker shall submit a detailed invoice for
in-store execution/reset activity to Client by the fifteenth day of the month
following the month in which such services were performed. All charges set forth
in such invoice shall be substantiated by reasonable supporting documentation or
records. Payment for In-Store Execution/Reset Activity shall be capped at
$[***]* per Client fiscal year. Fixed budgets to include both Grocery Produce
and Starkist SeaSations Reset and Surge fees.

D.    Other Services. Broker shall perform such other services as specified by
Client at rates and subject to terms mutually agreed to by Client and Broker.

 

E.        Wal*Mart Super Center and Division I Retail Coverage       1.   
Retail Calls          (Covering Del Monte Brands, Pet Products,         
Seafood, College Inn Broth and Produce)          - Frequency TBD by Del Monte   
$[***]*       Estimated length of average call at WMSC    [***]*.      
Estimated length of average call at Division I    [***]*.       Estimated length
of average call at Neighborhood Markets    [***]*.    2.    Store Set Up      
   A.    - New Store    $[***]*       B.    - Existing Stores    $[***]*

F.    Development Projects

As directed by Client and agreed to by Broker, to be paid on a per-project
basis.

G.    Back Office Support Services

As mutually agreed by the parties.

H.    Exclusions:

Institutional (except for food service items ordered by covered retail
customers, as agreed by Client)

Government and Military

Club

Private Label

Vending

Food Ingredients

Export

As set forth herein

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION